ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, and the various pleadings filed by the parties, we find that the respondent engaged in attorney misconduct.
Facts: A secretary in respondent's law office sought legal advice from respondent regarding a legal separation from her husband. An associate in respondent's office entered an appearance for the secretary/client. Sometime later, because of a personal affront from the see-retary, respondent threatened to divulge confidential personal information about the secretary gained by respondent when the secretary sought legal advice from him regarding the separation. The secretary/client had requested that the information remain confidential.
*967Violations: Respondent's conduct violated Ind. Professional Conduct Rule 1.9(b), which prohibits a lawyer from using information relating to a representation to the disadvantage of a client.
For the misconduct found herein, this Court now finds that the respondent should receive a public reprimand.
IT IS, THEREFORE, ORDERED, that the respondent, John D. Breclaw, is hereby reprimanded and admonished for the misconduct set forth herein. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Hon. Daniel J. Molter, and to all other entities as provided in Admis.Disc.R. 23(8)(d).
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J., dissents believing the discipline to be too lenient.